DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 the phrase “a second clamping assembly configured for clamping the groove to the outer surface of the door” is considered to be indefinite.  Applicant’s groove 56 as described in applicant’s specification is clamped to the mounting plate 48, see paragraphs #32-36.  The outer surface 68 as shown in figure 6A and described in paragraph #42 is clamped to the outer surface of the mounting  plate 48.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Russell US Patent No. 5,085,326.


Russell discloses a support assembly for a vehicle, see column 1, lines 10 -17,

 (claim 17) a mounting plate (12, 21); a door (36; note 112 second paragraph rejection above regarding the term door) attached to, and pivotable (about hinge 34) relative to, the mounting plate; a first clamping assembly configured for reversibly clamping the mounting plate to the door (44, 45, 48); and a retention feature (20) attached to the door configured for receiving (the cushion 20 flexibly deforms to receive the tool, see column 4 lines 36-40 ) at least one tool (the retention feature can retain a cylindrical shovel shaft, see cylindrical shaft 16 being retained in figure 1). 

In regard to claim 19, Russell discloses the support assembly further comprises at least a second clamping (see figure 3 where two support door/retention members/clamps 10a, 10b; column 5, lines 7-14) are arranged vertically for holding article 16) assembly and a third clamping (see 112 2nd paragraph rejection above) assembly configured for the attachment of the retention feature onto the mounting plate

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell US Patent No. 5,085,326 in view of Joyce US Patent No. 1,584,301.


Russell discloses a support assembly comprising: 


(claim 1) a first mounting plate (12, 21); a door (36; note 112 second paragraph rejection above regarding the term door) pivotable (about hinge 34)relative to the mounting plate and comprising a retention feature (20); and a clamping assembly (44, 45, 48) configured for clamping the door to the mounting plate. 


The claimed invention is distinguishable from Russell by its recitation of the retention feature being integral with the door and being configured to receive at least one tool.
The Russell patent disclose a separate linear cushion 20 for contacting and receiving and retaining the tool.  The Joyce patent discloses a vehicle (page 1, line 38) tool support assembly having a  door 9 for securing  a tool on a vehicle.  As best seen in figure 3 the door 9 is configured for receiving the tool shaft .  The door has a semicircular groove integrally formed therewith.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute a door with an integral tool receiving configuration as taught by Joyce for the two piece cushion and door retention means of Russell to reduce the number of parts. 
 

In regard to claim 2, Russell discloses wherein the support assembly is configured for mounting onto a utility vehicle (see column 3, lines 22-23).

 In regard to claim 3, Russell discloses wherein the retention feature is positioned along an outer surface of the door, and the door further comprises a retention element positioned along an inner surface of the door for securing the at least one tool (see retention element on the inner surface of the door at cushion 20). 

In regard to claim 4, Russell discloses wherein the retention element is a layer of material adhered to an inner surface of the door and configured to retain the tool in position (the cushion 20 flexibly deforms to receive the tool, see column 4 lines 36-40 ). 

In regard to claim 5, Russell discloses wherein a retention element is a layer of foam or rubber (see column 4, lines 32 -36). 

In regard to claim 6, Joyce discloses a retention feature that is defined by at least one rounded surface (in figure 3 see the semi-circular groove is shaped from the door 9).

In regard to claim 7, Joyce discloses a retention feature that is generally semicircular (in figure 3 see the semi-circular groove is shaped from the door 9).

In regard to claim 10,  Joyce discloses wherein the retention feature is continuous with the door (the semi-circular groove is shaped from the door 9). 

In regard to claim 18, Joyce discloses wherein the retention feature comprises a shape that is at least one of a generally triangular, semicircular (see figure 3 semi-circular cross-section), rectangular, and square-like shape.

 In regard to claim 20, Joyce discloses wherein the retention feature is semicircular (see figure 3 semi-circular cross-section), and has a radius. IN the applicant’s specification, see paragraph #42, the Applicant describes the radius as being variable but does not indicate that his particular shape is significant. It would have been obvious to modify the radius of the semicircular retention feature in Russell as modified Joyce by wherein the retention feature comprises a radius that is variable. See  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale





Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Russell US Patent No. 5,085,326 in view of Joyce US Patent No. 1,584,301 as applied to claim 1 above, and further in view of Finnegan 4,867,362.
Russell as modified by Joyce meet the claim limitations as applied above.
The claimed invention is distinguishable from Russel by its recitation of the retention feature being triangular claim 9) or having at least one linear surface (claim 8).
The Finnegan patent discloses a support assembly wherein the support assembly comprises of a plate 11 having a door pivotally connected to the plate. The door includes a retention feature that is replaceable so that the support assembly can be used to fix different shape articles thereto, see column 1, lines 31-38.
It is deemed to have been obvious to modify Russell as modified by Joyce’s circular retention feature (for accommodates cylindrical tool shafts)  to be triangular or having at least one linear surface to accommodate different articles having this shape shaft as taught by Finnegan. 


Allowable Subject Matter
Claims 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
The Applicant remarks that the  rejection of claim 11 under 35 USC 112  should be withdrawn as a second clamping assembly is shown in figure 8 at 88 of Applicant’s speciation.  The Applicant in lines 5-6 of claim 11 recites that the door has a groove.  The second clamp 88 in figure 8 like the “first clamping assembly” as recited in claim 11, line7, clamps the door to the “mounting plate”.  See figure 8 wherein both the first clamp 62 and second clamp 88 both clamp the door/groove to the mounting plate 48 not the outer surface of the door as now claimed.
Applicant’s arguments with respect to claims 1-10 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant’s arguments are  directed at the Russell patent not having a retention feature (groove) that is not integral with the pivotable door 36.  Russell is no longer being applied in the above rejections to meet this integral retention feature limitation, newly cited reference Joyce teaches this limitation as applied in the above rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612